DETAILED ACTION

Applicant amended claims 1-18, cancelled claim 19, and added new claims 20-21 in the preliminary amendment dated 4/2/2021.
Claims 1-18 and 20-21 are pending.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 5/11/2021 and 8/17/2021 are being considered by the examiner.
Claim Objections
Claims 1, 6,  objected to because of the following informalities:  
Claim 1, Line 9 states, “Server Failure Response message comprises comprising”, and should state, “the Server Failure Response message comprising”;
Claim 6, Line 7 states, “overload situation at service SIP node”, and should state, “overload situation at the service SIP node”;
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim1-3, 6-7, 10-12, 15, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "service node" in Line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "service node" in Line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "proxy node" in Line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "service node" in Line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "service node" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "service node" in Line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "service node" in Line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "proxy node" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "service node" in Line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "proxy node" in Lines 2 and 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-18 and 20-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gonzalez de Langarica (US 2017/0332276) (Hereafter referred as Gonzalez).

With regards to Claim 1, Gonzalez teaches a method of handling an overload situation of a Session Initiation Protocol, SIP, node in a telecommunication network, the method comprising: receiving, by a proxy SIP node in the telecommunication network, an SIP request for requesting a service in the telecommunication network (i.e., a node of the network which forwarding, by the proxy SIP node, the SIP request to a service SIP node in telecommunication network (i.e., In the case of absence of an overload with respect to the service, the node may forward the request for further processing, e.g., by a corresponding application server. Accordingly, the node may act as a proxy node for requests relating to the services, Paragraph 22;  The P-CSCF 100 of FIG. 1 acts as a common proxy node… These proxy node functionalities involve forwarding SIP requests from service clients implemented at the UE 10 towards the IMS CN 110 and forwarding SIP responses to these SIP requests from the IMS CN 110 to the service clients, Paragraph 25); receiving, by the proxy SIP node, from the service SIP node, a Service Failure Response message, Service Failure Response message comprises comprising an indication that the service node cannot fulfil the SIP request due to an overload situation at the service SIP node (i.e., In the case of presence of an overload with respect to the service…, Paragraph 22; The throttling mechanism 105 operates by detecting overload situations in a service specific manner and also sending failure responses for such overload situations in a service specific manner, Paragraph 26); and restricting, by the proxy SIP node, future SIP traffic to the service SIP node based on the received Server Failure Response message (i.e., the node responds to the request with a failure message, e.g., a SIP failure response of the server failure response category (identified by a response code of the form 5xx). The failure response may also indicate that the failure is due to an overload of an individual server. For this purpose, a corresponding message type could be defined, e.g., in the server failure response category. Alternatively, an 

With regards to Claim 2, Gonzalez teaches transmitting, by the proxy SIP node, triggered by the received Server Failure Response message, to a SIP node from which the proxy SIP node initially received the SIP request, a further Server Failure Response message, wherein the further Server Failure Response message does not comprise the indication that the service node cannot fulfil the SIP request due to an overload situation at the service SIP node (i.e., SIP OK Response  104, Paragraph 28; Figure 1).

With regards to Claim 3, Gonzalez teaches wherein the received Service Failure Response message, by the proxy node, comprises an indication of a level of the overload situation at the service SIP node, and wherein the restricting comprises: restricting, by the proxy node an amount of the future SIP traffic to the service SIP node based on the indication of the level of the overload situation (i.e., a throttling mechanism for control plane traffic associated with establishing sessions of the services is implemented in a service aware manner…, Paragraph 22).

wherein the received Service Failure Response message is a 503 Service Unavailable message (i.e., When the window is full, the proxy node does not forward the SIP request to the IMS CN but responds to it with an SIP failure response with response code 503 (Service Unavailable), Paragraph 5).

With regards to Claim 5, Gonzalez teaches wherein the SIP request is a SIP invite message for requesting a call to be established between two User Equipment, UE, in the telecommunication network (i.e., processes of FIG. 2 involve the UE 10, the P-CSCF 100, an S-CSCF (Serving Call State Control Function) 100', the first application server 120, which in the illustrated example is assumed to be a MMTel application server (MTAS), the second application server 130, which in the illustrated example is assumed to be a messaging application server (MAS) providing a chat service…, Paragraph 29; Figure 2)

With regards to Claim 6, Gonzalez teaches a method of handling an overload situation of a Session Initiation Protocol, SIP, node in a telecommunication network, wherein the method comprises: receiving, by a service SIP node in the telecommunication network, from a proxy SIP node in the telecommunication network, an SIP request for requesting a service in the telecommunication network (i.e., a node of the network which receives a request related to one of the services first determines whether an overload with respect to the service is present or not. The request may be an SIP request for establishing a session of the service, e.g., an SIP INVITE request, Paragraph 22); detecting, by the service SIP node, an overload situation at service SIP node (i.e., In the case of presence of an overload with respect to the service…, transmitting, by the service SIP node, to the proxy SIP node, a Server Failure Response message, wherein the Service Failure Response message comprises an indication that the service node cannot fulfil the SIP request due to an overload situation at the service SIP node (i.e., In the case of presence of an overload with respect to the service…, Paragraph 22; The throttling mechanism 105 operates by detecting overload situations in a service specific manner and also sending failure responses for such overload situations in a service specific manner, Paragraph 26).

With regards to Claim 7, Gonzalez teaches wherein the transmitted received Server Failure Response message, by the service node, comprises an indication of a level of the overload situation at the service SIP node (i.e., the failure message 102 indicates the service to which the SIP request 101 relates. Further, the failure message 102 indicates a Retry-After time window, Paragraph 27; Figure 1).

With regards to Claim 8, Gonzalez teaches wherein the transmitted Server Failure Response message is a 503 Service Unavailable message (i.e., When the window is full, the proxy node does not forward the SIP request to the IMS CN but responds to it with an SIP failure response with response code 503 (Service Unavailable), Paragraph 5).

wherein the SIP request is a SIP invite message for requesting a call to be established between two User Equipment, UE, in the telecommunication network (i.e., processes of FIG. 2 involve the UE 10, the P-CSCF 100, an S-CSCF (Serving Call State Control Function) 100', the first application server 120, which in the illustrated example is assumed to be a MMTel application server (MTAS), the second application server 130, which in the illustrated example is assumed to be a messaging application server (MAS) providing a chat service…, Paragraph 29; Figure 2)

The limitations of Claim 10 are rejected in the analysis of Claim 1 above, and the claim is rejected on that basis.
The limitations of Claim 11 are rejected in the analysis of Claim 2 above, and the claim is rejected on that basis.
The limitations of Claim 12 are rejected in the analysis of Claim 3 above, and the claim is rejected on that basis.
The limitations of Claim 13 are rejected in the analysis of Claim 4 above, and the claim is rejected on that basis.
The limitations of Claim 14 are rejected in the analysis of Claim 5 above, and the claim is rejected on that basis.
The limitations of Claim 15 are rejected in the analysis of Claim 6 above, and the claim is rejected on that basis.
The limitations of Claim 16 are rejected in the analysis of Claim 7 above, and the claim is rejected on that basis.

The limitations of Claim 18 are rejected in the analysis of Claim 9 above, and the claim is rejected on that basis.
The limitations of Claim 20 are rejected in the analysis of Claim 3 above, and the claim is rejected on that basis.
The limitations of Claim 21 are rejected in the analysis of Claim 4 above, and the claim is rejected on that basis.

Conclusion

	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURAJ M JOSHI whose telephone number is (571)270-7209.  The examiner can normally be reached on Monday - Friday 8-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on (571)272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SURAJ M JOSHI/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        September 10, 2021